DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/24/21 has been accepted and entered.  Accordingly, claims 1, 4, 7, and 10 have been amended.
Claims 2-3 and 8-9 have been canceled. 
Claims 1, 4-7, and 10-12 are pending in this application. 

Response to Arguments
Applicant’s arguments regarding the drawing objection, see page 5, filed 8/24/21, have been fully considered and are persuasive.  Therefore, the drawing objection has been withdrawn. 
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive. More specifically, Applicant argues that Pan et al. does not disclose “in case that a value of the SN of the received first PDCP data is not set to 0, setting the value of the … to a value associated with subtracting a second setting value from the value of the SN of the received first PDCP data” because Pan et al. does not disclose “a condition in which a value of the SN of the received first PDCP data is not set to 0” (see pages 6-7).  Examiner respectfully disagrees with the Applicant. 
Pan et al. discloses the first received PDCP PDU going through re-ordering procedure (in direction 1) and first received PDCP PDU not going through the re-ordering procedure (in direction 2) in case the first PDCP PDU is received on a logical channel associated with a SLRB and a PDCP SN of the first PDCP PDU is not equal to 0 (par [0133][0134][0135]).  That is, disclosed the procedure of setting the . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (U.S. Patent Application Publication No. 2020/0084659).

Regarding Claim 1, Pan et al. discloses A method, performed by a terminal, of transmitting and receiving a signal in a wireless communication system (Pan et al. discloses a method and apparatus for improving initialization of sidelink duplication reception in a wireless communication system (par [0002])), the method comprising: setting a value of a Next_Packet Data Convergence Protocol (PDCP)_RX sequence number (SN) variable as an initial value (Pan et al. discloses that at establishment of the PDCP entity, the UE sets Next_PDCP_RX_SN to 0 (par [0116])), the Next_PDCP_RX_SN variable indicating a predicted SN of PDCP data to be received (Pan et al. discloses that the variable Next_PDCP_RX_SN indicates the next expected PDCP SN by the receiver for a given PDCP entity (par [0116])); receiving, from a transmission entity, first PDCP data after setting the initial value (Pan et al. discloses that when receiving first PDCP PDU, the receiving UE sets a second state variable Next_PDCP_RX_SN to a value which is greater than or equal to the SN of the first PDCP PDU (par [0136]; ; and in case that a value of the SN of the received first PDCP data is not set to 0 (Pan et al. discloses the case in which a first PDCP PDU received on a logical channel associated with a SLRB and a PDCP SN of the first PDCP PDU is not equal to 0 (par [0134])), setting the value of the Next_PDCP_RX_SN variable to a value associated with adding a first setting value to the value of the SN of the received first PDCP data (Pan et al. discloses that when receiving first PDCP PDU, the receiving UE sets a second state variable Next_PDCP_RX_SN to a value which is greater than or equal to the SN of the first PDCP PDU (par [0136]), greater indicates that a value is added to the SN of the first PDCP PDU), wherein the first setting value is 1 (Pan et al. discloses that UE sets Next_PDCP_RX_SN to received PDCP SN+1 (par [0073][0139])), and setting a value of a Last_Submitted_PDCP_RX_SN variable, which indicates an SN of last PDCP data transferred to an upper layer, to a value associated with subtracting a second setting value from the value of the SN of the received first PDCP data (Pan et al. discloses that Last_submitted_PDCP_RX_SN could be set to the PDCP SN of the first PDCP PDU-1 (par [0134]); Last_submitted_PDCP_RX_SN indicates the SN of the last PDCP SDU delivered to the upper layers (par [0118])).  

Regarding Claim 4, Pan et al. discloses The method of claim 1, and further, Pan et al. discloses further comprising: starting a PDCP reordering timer based on the value of the Next_PDCP_RX_SN variable and the value of the Last_Submitted_PDCP_RX_SN variable (Pan et al. discloses that the UE performs the re-ordering procedure for the PDCP PDUs received after the first PDCP PDU using the first state variable Last_Submitted_PDCP_RX_SN and the second state variable Next_PDCP_RX_SN (par [0139]); receiving UE could start a re-ordering timer in the re-ordering procedure (par [0163])).  

Regarding Claim 5, Pan et al. discloses The method of claim 4, and further, Pan et al. discloses further comprising: setting a value of a Reordering_PDCP_RX_COUNT variable by using the value of the Next_PDCP_RX_SN variable (Pan et al. discloses that the receiving UE sets a third variable Reordering_PDCP_RX_COUNT based on the second variable Next_PDCP_RX_SN (par [0163])), the Reordering_PDCP_RX_COUNT variable being used by the PDCP reordering timer (Pan et al. discloses that the third variable Reordering_PDCP_RX_COUNT could hold a received PDCP SN of a PDCP PDU which triggered the re-ordering timer (par [0163]); the receiving UE stops the re-ordering timer when a PDCP SDU of a received PDCP SN set to the third variable Reordering_PDCP_RX_COUNT -1 is delivered to the upper layer (par [0163])).  

Regarding Claim 6, Pan et al. discloses The method of claim 1, and further, Pan et al. discloses wherein the PDCP data is transmitted from the transmission entity by using a vehicle-to-everything (V2X) communication scheme (Pan et al. discloses that if a transmitting UE broadcasts packets for V2X, a receiving UE receives the broadcasted packets which could be for the beginning part of the middle part of the V2X (par [0133])).  

Regarding Claim 7, Pan et al. discloses A terminal for transmitting and receiving a signal in a wireless communication system (an et al. discloses a method and apparatus for improving initialization of sidelink duplication reception in a wireless communication system (par [0002]); receiver system (FIG. 2)), the terminal comprising: a transceiver (transmitters and receivers 254 (FIG. 2); and at least one processor (processor (FIG. 2)) configured to: set a value of a Next_Packet Data Convergence Protocol (PDCP)_RX sequence number (SN) variable as an initial value (Pan et al. discloses that at establishment of the PDCP entity, the UE sets Next_PDCP_RX_SN to 0 (par [0116]); a receiving PDCP entity is established and that re-ordering procedure is performed to update a lower edge of the re-ordering , the Next_PDCP_RX_SN variable indicating a predicted SN of PDCP data to be received (Pan et al. discloses that the variable Next_PDCP_RX_SN indicates the next expected PDCP SN by the receiver for a given PDCP entity (par [0116])), receive, from a transmission entity via the transceiver, first PDCP data after setting the initial value (Pan et al. discloses that when receiving first PDCP PDU, the receiving UE sets a second state variable Next_PDCP_RX_SN to a value which is greater than or equal to the SN of the first PDCP PDU (par [0136]; FIG. 2), indicating receiving of first PDCP data after establishment of PDCP entity, which sets the initial value; when a receiving PDCP entity is established, the range of re-ordering window is from 0 to 327676 and that the re-ordering procedure specified in direction 1 is performed (par [0133])), and in case that a value of the SN of the received first PDCP data is not set to 0 (Pan et al. discloses the case in which a first PDCP PDU received on a logical channel associated with a SLRB and a PDCP SN of the first PDCP PDU is not equal to 0 (par [0134])), set the value of the Next_PDCP_RX_SN variable to a value associated with adding a first setting value to the value of the SN of the received first PDCP data (Pan et al. discloses that when receiving first PDCP PDU, the receiving UE sets a second state variable Next_PDCP_RX_SN to a value which is greater than or equal to the SN of the first PDCP PDU (par [0136]), greater indicates that a value is added to the SN of the first PDCP PDU), wherein the first setting value is 1 (Pan et al. discloses that UE sets Next_PDCP_RX_SN to received PDCP SN+1 (par [0073][0139])), and set a value of a Last_Submitted_PDCP_RX_SN variable, which indicates an SN of last PDCP data transferred to an upper layer, to a value associated with subtracting a second setting value from the value of the SN of the received first PDCP data (Pan et al. discloses that Last_submitted_PDCP_RX_SN could be set to the PDCP SN of the first PDCP PDU-1 (par [0134]); Last_submitted_PDCP_RX_SN indicates the SN of the last PDCP SDU delivered to the upper layers (par [0118])).   

Regarding Claims 10-12, Claims 10-12 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 4-6.   Therefore, claims 10-12 are also rejected for similar reasons set forth in claims 4-6.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414